Title: To James Madison from Ebenezer Sage, 8 February 1812
From: Sage, Ebenezer
To: Madison, James


Sr.
Washington Feby 8. 1812
I received the inclosed a few days since, with a request to transmit it to the President of the U. S. With the highest respect I am Sr. your most hum Servt.
E Sage
 
[Enclosure]
At a meeting of republicans held at the House of Richard Allen innkeeper in the Town of Fredericksburgh opposite the village of Oswego on wednesday the 1. day of January 1812. Joseph Whitney Esquire being appointed Chairman and Henry Potter Secretary, the following preamble and resolves were unanimously agreed to.
It being a wright which our inestimable constitution gives us, for at any time to peacibly assemble and express our opinions on the situation of our Country and to tender our services to support its Laws and its wrights.
But that wright becomes a duty when we see our Country surrounded on every Side with perills, when we see the infernal engines set in motion by the agents of Great Britain and the bloody tomahawk & Scalping knife suspended over our heads reeking with the blood of our Citizens—when we see men reposing in the bosom of our beloved Country enjoying every priviledge which its inimitable Constitution and Laws can give waiting the favourable moment like the Assassin in the dark to strike a dagger to the vitals of our Liberty, when we see our Country in such iminent danger, it becomes the duty of every good and Loyal citizen to come Forward and offer up his life and property a willing Sacrafice on the altar of Liberty. It should be our pride and boast to emulate the examples of our fore-farthers who when dangers oppressed on every side and destruction like a torrent threatned to overwhelm them, were enabled by their unanimity though scattered over a wide extent of Country to present a phalanx of such impenetrable forest to their Enemies as shook the Throne of Great Britain to its center. Unanimity is the Sheat anchor of our political existance, on it depends every thing that is dear to us; Life, liberty, and prosperity. If firmly united and like a band of brothers we march hand in hand to meet the invaders of our wrights, we may laugh securely at the thunders of Great Britain, and mock at the threats of France—however high our enemies may calculate on our divisions we trust that they will find to their cost they have been deceived, and though many of our best citizens are now in open opposition to the measures of our Government. Yet when the vail is torn from their eys and the nefarious pratices of their leaders appear in all their native deformity, they will shudder on beholding the precipice to which they have been led to the very brink, and recoil with redoubled vengeance on the villanous deceivers.
The sole purpose of this meeting being to express our confidence in the wisdom of our rulers and to tender our lives and fortunes to support the Laws and wrights of our Country
Resolved
That we will support at the risque of our lives & property the Laws and wrights of our Country.
Resolved
That we will at all times and at all risques repell every invader of our countrys writes.
Resolved
We approve the energetic and dignified measures reccommended to Congress by the President of the United States.
Resolved
We approve of the firm and manly report of the Committee on foreign relations to the House of representatives in Congress.
Resolved
That the horrid practice of the British Government in exciting the Savages to commit hostilities on our defencless frontiers is a species of depravity at which human nature shudders, and the contemplations of which the very savages themselves appear amible in comparison to their infernal instigators.
Resolved
That the doings of this meeting be signed by the Chairman and Secretary and transmited to the President of the United States.
Joseph Whitney Chr:Henry Potter Secrty
 